DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the July 5th, 2022 Office action, claims 1, 10 and 16 were amended and claims 9 and 15 were canceled.  Claims 1-4 and 6-8 are allowed and claims 10, 12-14, 16, 18 and 19 are currently pending and stand rejected.
This Office action is Final.
Terminal Disclaimer
The terminal disclaimer filed on October 5th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,960,586 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified in independent claim 1.
When taken into context the claim as a whole was not uncovered in the prior art, even further, dependent claims 4 and 6-8 are allowed as they depend upon the allowable independent claim 1.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks, filed October 5th, 2022, with respect to the Obviousness Double Patenting and 35 USC 112 rejections have been fully considered and are persuasive.  The rejections with respect to the above headings have been withdrawn. 
Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.  With respect to the amendments for independent claims 10 and 16, the amendment solely addressed the 35 USC 112 rejections made in the prior Office action.  Nonetheless, claims 10 and 16 remain substantially unchanged in terms of the previous rejection, therefore, the previous prior art rejections are still applicable.  Independent claims 10 and 16 excludes the subject matter which was amended into independent claim 1 which deems the claim allowable as combination.  It is being recommended that independent claims 10 and 16 are further amended to mirror the changes that were also made in independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Indeck et al. (US 2009/0287628 A1, also cited on the IDS dated on 11/19/2020) hereinafter “Indeck”, further in view of Qiu et al. (US 9,069,681 B1, also cited on the IDS dated on 11/19/2020) hereinafter “Qiu”.
With respect to claims 10 and 16, the Indeck reference teaches an apparatus, and non-transitory computer-readable storage medium [see Abstract, disclosing a method and system for hardware-accelerating various data processing operations in a rule-based decision-making system such as a business rules engine, an event stream processor, and a complex event stream processor], comprising:
a stream processing device operatively coupled to the cache memory, the stream processing device to [see ¶0074, disclosing the enriched event stream 608 produced by coprocessor 450 can optionally then be passed along to downstream processing entities which are configured to take additional actions in response to the detected rule condition matches; As noted above, such an action engine 502 can be implemented in either hardware and/or software deployed on the coprocessor 450, a main processor for the system, and/or other processing device]:
perform a join operation of the first event data and the second event data responsive to determining that the second event data is stored in the first cache [see ¶0079, disclosing the join/correlation module 730 can then merge these two conceptual streams into a single stream using a join key] of the plurality of caches in the distributed cache memory.  (emphasis added)
Indeck teaches the method, apparatus, and non-transitory computer-readable storage medium, as referenced above.
Indeck did not teach:
a distributed cache memory comprising a plurality of caches; and
determining that second event data of a second data stream of the plurality of data streams is stored in a first cache of a plurality of caches in a distributed cache memory in accordance with a first key used to process a first event data of a first data stream of the plurality of data streams, the second event data to be joined with the first event data.
However, Qiu teaches it comprises:
a distributed cache memory comprising a plurality of caches [see col. 5, lines 39-46 and Fig. 2, disclosing each of computers 120, 130, 140, 150, 160, 170, 180 can be configured similarly to the computer 110, with a processor, memory, instructions, and data, similar to processor 112, memory 114, instructions 116, and data 118; As an example, computers 110 and 120 may be key registry servers, computers 170 and 180 may be worker computers, computers 130 and 140 may be web servers, and computers 150 and 160 may be client devices; As such, key registry server 110, worker computer 170, web server 130, and databases 10 and 70 may operate at a first data center DC1 (shown in FIG. 2) at a first geographic location, while key registry server 120, worker computer 180, web server 140, and databases 20 and 80 may operate at a second data center DC2 (shown in FIG. 2) at a second geographic location remote from the first geographic location of the first data center; In this regard, the first and second datacenters may be considered a geographically distributed computing system 105 (shown in FIG. 2); Although not shown, the computing system many more datacenters; also, see col. 6, lines 15-24, disclosing an example of a configuration for the distributed joining system 107 is shown in more detail in FIG. 3; In this example, the joining system may further include a cache layer 310 for the primary event stream 320; The cache layer may be configured as one or more cache server computer, again configured similarly to computer 110, with a processor and memory storing instructions and data similar to processor 112, memory 114, instructions 116, and data 118; also, see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system]; and
determining that second event data of a second data stream of the plurality of data streams is stored in a first cache [see Abstract and col. 9, lines 15-41, disclosing the system may also receive secondary events, each associated with a primary key. The primary key may be used to identify a primary event in the cache layer. If the primary event is not available in the cache layer, the long term memory may be searched for the primary key] of a plurality of caches in a distributed cache memory in accordance with a first key used to process a first event data of a first data stream of the plurality of data streams [see col. 5, lines 39-46 and Fig. 2, disclosing each of computers 120, 130, 140, 150, 160, 170, 180 can be configured similarly to the computer 110, with a processor, memory, instructions, and data, similar to processor 112, memory 114, instructions 116, and data 118; As an example, computers 110 and 120 may be key registry servers, computers 170 and 180 may be worker computers, computers 130 and 140 may be web servers, and computers 150 and 160 may be client devices; As such, key registry server 110, worker computer 170, web server 130, and databases 10 and 70 may operate at a first data center DC1 (shown in FIG. 2) at a first geographic location, while key registry server 120, worker computer 180, web server 140, and databases 20 and 80 may operate at a second data center DC2 (shown in FIG. 2) at a second geographic location remote from the first geographic location of the first data center; In this regard, the first and second datacenters may be considered a geographically distributed computing system 105 (shown in FIG. 2); Although not shown, the computing system many more datacenters; also, see col. 6, lines 15-24, disclosing an example of a configuration for the distributed joining system 107 is shown in more detail in FIG. 3; In this example, the joining system may further include a cache layer 310 for the primary event stream 320; The cache layer may be configured as one or more cache server computer, again configured similarly to computer 110, with a processor and memory storing instructions and data similar to processor 112, memory 114, instructions 116, and data 118], the second event data to be joined with the first event data [see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the stream processing as taught by Indeck with the stream processor as taught by Qiu.  Doing so would have enhanced Indeck by allowing it to look for and comparing data from the cache first before requesting it from an external source.  An added benefit to the above is that it saves on networking resources, as well as, improve retrieval time since the information is already stored in the cache.
With respect to claim 12, the combination of Indeck and Qiu teaches the apparatus of claim 10, as referenced above.  The combination further teaches performing the join operation at least partially in view of the first key [Indeck, see ¶0079, disclosing it should be understood that the streams being joined can be joined on any of a number of system-defined join keys].
With respect to claim 13, the combination of Indeck and Qiu teaches the apparatus of claim 10, as referenced above.  The combination further teaches retrieving the second event data from the first cache of the distributed cache memory in accordance with the first key [Qiu, see col. 8, lines 20-26, disclosing the secondary event information is inputted into the joiner tool 340 in order to identify corresponding primary event information; In this regard, the joiner tool may try identifying primary event information using a particular primary key of the secondary event information; In this regard, the joiner tool may first search the cache layer 310 in order to determine whether a particular primary key exists]; and
performing the join operation of the first event data and the second event data at least partially in view of the first key [Qiu, see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system].
With respect to claims 14 and 18, the combination of Indeck and Qiu teaches the apparatus, and non-transitory computer-readable storage medium of claims 10 and 16, as referenced above.  The combination does not teach wherein, when the second event data is determined not to be stored in the cache memory, further comprising: storing the first event data in a second cache of the plurality of caches of the distributed cache memory in accordance with the first key.
However, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have eliminated performing multiple disk reads of databases to find an event as the system may seek and read at multiple disk offsets and the final event may need sequential reads [Qiu, see col. 8, lines 60-63].  An additional added benefit to the above is that it allows the data to be prepared/cached for subsequent access from future requests. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 19, the combination of Indeck and Qiu teaches the non-transitory computer-readable storage medium of claim 16, as referenced above.  The combination further teaches further causing the stream processing device to remove the second event data from the first cache memory following the join operation of the first event data and the second event data [see ¶0078, disclosing the windowing module 720 employs some form of a timeout value 726 that is used to decide when events are to be flushed from the cache. The windowing module 720 can be configured to maintain and track different timeout values for each cached event. Optionally, the window (or windows) of events which are maintained as history by the windowing module can be configured to slide over the course of the event stream such that it maintains a history of the most recent k events at any given time using one or more shift registers or the like rather than timeout values].
Even if the cited portion did not teach the required limitation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have allowed the system to free-up space from the cache memory so that space is available for the next event data. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165